Citation Nr: 1631201	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to maxillary sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to September 1997 and from March 2003 to June 2004, including service in the Southwest Asia Theater of Operations and other periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St, Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with mild obstructive sleep apnea and contends that the condition is secondary to his service-connected maxillary sinusitis.  In October 2010, the Veteran underwent a VA examination to assess that contention.  The examiner essentially found that the Veteran's sinus condition had been much improved following a surgery two months prior to the examination.  However, the examiner did not opine as to whether the sinusitis had caused or aggravated the Veteran's sleep apnea prior to the surgery.  Moreover, the Veteran's sinus condition appears to have deteriorated since the October 2010 VA examination, necessitating further surgeries.  As such, a more comprehensive opinion is required addressing causation and aggravation throughout the appeal period.  Finally, any outstanding treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records with the file. 

2.  Then return the claims file to the October 2010 examiner or to a suitable replacement.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After a full review of the claims file, including any newly received treatment records since the previous examination, the examiner is requested to provide a specific opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea (1) was caused by his maxillary sinusitis or (2) has been aggravated (worsened beyond the natural progress of the disease) by his maxillary sinusitis at any point during the appeal period.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should provide an explanation for all elements of the opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate, and if the requested opinion cannot be provided without resort to speculation, the examiner should state why that is so and should also indicate whether any additional information would permit a non-speculative opinion, (which facts should be identified) or if it is the limits of medical knowledge which prevent a non-speculative opinion.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


